DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Response to Amendment
The Amendment filed on 05/17/2022 has been entered. Claims 1, 3-7 and 11-18  and 21 remain pending in the application with claims 16-18 withdrawn from further consideration as being drawn to a non-elected invention. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 11-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 requires “wherein the reduction potential of the substantially covalent electron transport matrix compound, if measured by cyclic voltammetry under the same conditions, has the value which is more negative than the value obtained for at least one of 4,7-diphenyl-l,10-phenanthroline, (9-phenyl-9H-carbazole-2,7-diyl)bis(diphenylphosphine oxide), (9,9-dihexyl-9H-fluorene-2,7-diyl)bis(diphenylphosphine oxide), 1,3,5-tris(l-phenyl-lH-benzimidazol-2-yl)benzene, 3-phenyl-3H-benzo[b]dinaphto[2,l-d:l', 2'-f]phosphepine-3-oxide, pyrene, and [l,r-binaphthalen]-2,2'-diylbis(diphenylphosphine oxide), and (b) less negative than N2,N2,N2’,N2’,N7,N7,N7’,N7’-octaphenyl-9,9’-spirobi[fluorene]-2,2’,7,7’-tetramine (Spiro TAD).” The instant description includes a description of how this is measured. The description only provides 9 examples of materials that meet this requirement and demonstrates only two of the claimed devices. The specification further provides exceptionally broad guidance on what materials that might be useable in the device but provides no further description of which compounds meet the requirements. The examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  
	
Claims 1, 3-7, 11-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment to independent claim 1 added the following limitation “and (b) less negative than N2,N2,N2’,N2’,N7,N7,N7’,N7’-octaphenyl-9,9’-spirobi[fluorene]-2,2’,7,7’-tetramine (Spiro TAD).” While the compound is listed and its reduction potential is listed in paragraph [0078], the specification does not at any point reasonably describe that the invention is intended to be limited to compounds having a less negative and only states that measuring the reduction potential is difficult when THF is used as a solvent for some compounds.

Claims 2-7, 11-15 and 21 depend from claim 1 and are therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al (US 2014/0197401) (Kroeber) in view of Mashima et al (US 2008/0233410) (Mashima).

In reference to claim 1, 3-5, 11, 14 and 21, Kroeber teaches an organic electroluminescent device including an anode, an emitting layer an electron transport layer and a cathode (Kroeber [0012] [0080]) in which the electron transport layer includes an aromatic phosphine oxide (Kroeber [0053]) of formula 24 as shown below (left) (Kroeber [0054]), for example compound 64 shown below (right) [0069] and that the layer can be doped with known materials without inventive step in order to improve charge transport (Kroeber [0080]).

    PNG
    media_image1.png
    347
    504
    media_image1.png
    Greyscale

Given that Kroeber discloses the device that encompasses the presently claimed device, including wherein the electron transport layer comprises a compound 64 as shown above that is optionally doped to improve charge transport, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Kroeber and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Kroeber does not expressly teach that when analyzed by cyclic voltammetry, the compound above has a measured reduction potential if measured under the same conditions has a value that is more negative than the value obtained for e.g. 4,7-diphenyl-1,10-phenanthroline. However, the reduction potential of a material is an inherent property of the material and the compound otherwise meets all of the structural requirements of the claim material. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Furthermore, the recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Kroeber does not expressly teach the use of Na as a dopant in the electron transport layer but teaches that the person skilled in the art knows of this type of layers and what materials can be used therein. 

With respect to the difference, Mashima teaches, in related art, that reducing dopants can be added to electron transport layers to increase the efficiency of electron injection (Mashima [0154]) and teaches alkali metals such as Na as preferred materials for such doping having the desired work functions to act as such a dopant (Mashima [0155]). 

In light of the motivation of using Na as a dopant in an electron transport layer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the dopant as described by Mashima in order to improve electron injection and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device with the recited structure wherein the electropositive element is Na and the electron transport matrix compound is the compound 64. 
For Claim 3: Reads on wherein the electron transport matrix compound comprises a conjugated system of at least ten delocalized electrons.
For Claim 4: Reads on wherein the electron transport matrix compound comprises at least one aromatic or heteroaromatic ring.
For Claim 5: Reads on wherein the electron transport matrix compound comprises at least two aromatic or heteroaromatic rings which are linked by a covalent bond or condensed.
For Claim 11: Reads on wherein the conjugated system of at least 10 delocalized electrons is comprised in a C14-C50-arene or a C8-C50 heteroarene structure (i.e. binaphthylene). 
For Claim 14: Reads on wherein the layer is a charge generating layer (e.g. an electron transport layer). 
For Claim 21: Reads on a covalent compound as claimed.


Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber in view of Mashima  in view of Stegamat et al (US 20040241972) (Stegamat).

In reference to Claim 12 and 15, Kroeber in view of Mashima teaches the device as described above for claim 1. Kroeber in view of Mashima does not expressly teach that the cathode comprises a transparent metal oxide. 

With respect to the difference, Stegamat teaches an organic light emitting device comprising an emissive polymer layer and a cathode including a metal oxide layer and a conductive layer and teaches that such oxide materials have low work functions for example 0.7 eV (Stegamat [0031] [0036]). 

Stegamat further teaches that these metal oxides are more stable and teaches that exemplary inventive OLED devices comprising the metal oxide cathodes provide devices with lower turn on voltage, more rapidly reach peak luminance and higher lifetimes.  (Stegamat [0097]).  

In light of the motivation of using the metal oxide cathode as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the metal oxide cathode as described by Stegamat in order to provide a device with lower turn on voltage, more rapidly reach peak luminance and higher lifetimes and thereby arrive at the claimed invention. 
For Claim 12: The metal oxide reads on the salt.
For Claim 15: The cathode reads on the claimed cathode.

In reference to Claim 13, Kroeber in view of Mashima and teaches the device as described above for claim 1. Kroeber teaches that the light emitting layer comprises condensed aromatic hydrocarbon compounds (Kroeber [0089]. 

With respect to the difference, Stegamat teaches an organic light emitting device can comprise an emissive polymer as a light emitting material (Stegamat [0031] [0036]) that is a poly(arylene) where the arylene is e.g. anthracene [0060]. 

The substitution of the polymeric light emitting material of Stegamat for the light emitting material of Kroeber in view of Mashima, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of emitting light. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber in view of Mashima as applied to claim 1 above and further in view of Liao et al (US 2006/0269782) (Liao).

In reference to claims 6 and 7, Kroeber in view of Mashima teaches the device as described above for claim 1. Kroeber in view of Mashima does not expressly teach that the dopant in the electron transporting layer is included in a concentration as claimed. 

With respect to the difference, Liao teaches organic light emitting devices that also include a doped electron transport layer wherein the dopant is one of Li, Na, or K and specifically teaches that the dopant concentration is in the range of 0.01% to 20% by volume of the ETL and teaches that such doping further improves electron transporting properties (Liao [0151]).  

In light of the motivation of using the doping concentration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the doping concentration as described by Liao in order to improve electron transport properties and thereby arrive at the claimed invention. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 

In reference to the outstanding rejections under 35 USC 112(a) for failing to meet the written description requirement, Applicant argues that more than a dozen compounds are exemplified in the specification that meet the claim requirements for the electron transport material comprising a phosphine oxide group with a claimed range of reduction potentials. This argument has been fully considered but not found convincing for at least the following reasons. Initially, Applicant has pointed to more than a dozen compounds comprising a phosphine oxide group but only 9 of them meet the reduction potential limitation as evidenced by the instant specification (compounds E3, E4, E9, E10, E11, and E12 do not meet the claimed requirement of having a reduction potential of less than -2.47 eV when measured as claimed). Additionally, these 9 examples of materials and 2 examples of claimed devices represent an insignificant number of the innumerable compounds and devices claimed. The claims require any compound with an 
reduction potential range require only single functional group and a generic limitation of comprising an organic compound. As previously stated this compound could be a small molecule, oligomer, or polymer or be an organometallic material etc. The limitation that it comprises an organic compound does not eliminate oligomers, polymers or even organometallic materials. The two device examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  Furthermore, the application fails to provide support for the new limitations as detailed herein above. 

In reference to the outstanding rejections under 35 USC 103, Applicant argues that the ordinarily skilled artisan would not have been motivated to have selected elemental sodium from the teaching of Kroeber in view of Mashima, that the teachings of Mashima are limited to only an interfacial region that Applicant believes does not include the claimed “mixed layer”, that Mashima does not teach the use of phosphine oxide materials but instead teaches inorganic materials for the EIL or ETL. These arguments have been fully considered but not found convincing for at least the following reasons.

Initially, Mashima clearly teaches elemental sodium as a preferred reducing dopant. Applicant has cited that Mashima points to some other metals as being “further preferred” however this does not negate a finding of obviousness. Mashima teaches a small number of preferred reducing dopants and selection from among those preferred embodiments would have been obvious to the ordinarily skilled artisan. 

Next, Mashima’s teaching of a reducing dopant clearly includes mixed layers as claimed. Indeed, paragraph [0158] of Mashima teaches the concentration of that reducing dopant material in the electron injecting or electron transporting layer. It is unclear how an ordinary skilled artisan would not consider this to be a ‘mixed layer’ as claimed.

Finally, Mashima does not, as alleged by Applicant, only teach the use of electron injecting and transporting layer materials that are inorganic compounds. Indeed, paragraph [0121] of Mashima teaches that the electron injecting or transporting layers can include a variety of known materials that include both organic and inorganic materials. Futhermore, the argument is moot as Mashima is not relied upon for the teaching of the phopshine oxide derivative. Instead, Kroeber teaches the use of a phosphine oxide material in an electron transport layer that is doped in order to improve charge transport and only fails to specify Na metal as a dopant. Mashima is relied upon to teach the use of the specific elemental Na dopant to improve electron injection in such devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786